UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 8-K CURRENT REPORTPursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 6, 2017 LAMPERD LESS LETHAL INC. (Exact name of registrant as specified in its charter) Nevada(State or other jurisdiction of incorporation) 333-84976(Commission File Number) 98-0358040(IRS Employer Identification No.) 1200 Michener Road, Sarnia, Ontario, Canada N7S 4B1(Address of principal executive offices and Zip Code) Registrant's telephone number, including area code(519) 344-4445 N/A(Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01. Other Events Lamperd Less LethalReceives Largest Order in Two Years Direct Shipments toUSA Granted, New Reloadable Smoke Grenades Introduced SARNIA, ON(Marketwired -February 6, 2017) -Lamperd Less Lethal, Inc.(OTC:LLLI)Has received a significant new purchase order fromone of our distributors which is140% largerthanany order Lamperd has received in the past two years.This order has already been funded and productshipments will commence shortly. Additionally, as of January 11th the Canada Border Services Agency implemented a new procedures called eManifest. With this program Lamperd can now assure U.S.based customers of timely product deliveries. This methodcomes at a very opportune time as the need for Lamperd products in the large United States markethas never beengreaterdue to many high tension situations. Lamperdis preparing for a significantly U.S. increased order flow in 2017. Lamperd is also introducing new products at this time. Thenew reloadable Lamperd Smoke Grenadeis very effective forcrowd control.Thesehave alightweight design,include a tracer flare anddifferent color smoke options.Lamperd is the only manufacturerfor this type ofreloadable device.Lamperd also has designed and implemented a new 1.5 oz. Aerial Burst Pepper Spray Grenadewhich effectively controls everyone within an area of 200 sq. ft. for 20 minutes.There is not another one like this anywhere. The Canadian Federal Correction System is currentlyusing Lamperd 40mm Launchersandis planningfor many more units to be deployed in its facilities. Globally, Lamperd is gaining atlot ofinterest in differentNATO countriesand we are preparingsales quotationson anumberof products including ammunition ordersfor millions of rounds. About the Company Lamperd Less Lethal, Inc. (LLLI) is a developer, manufacturer andinternational sales company for advanced less lethal weapons, ammunition and other security products marketed to police, correctional, military and private security forcesof any NATO country.The companysells over 300 different products includingsmall & large caliber projectile guns, flash grenades, pepper spray grenades, 37mm & 40mmlaunching systems and interlocking riot shields. Safe Harbor for Forward-Looking Statements:This news release includes forward-looking statements. While these statements are made to convey to the public the company's progress, business opportunities and growth prospects, readers are cautioned that such forward-looking statements represent management's opinion. Whereas management believes such representations to be true and accurate based on information and data available to the company at this time, actual results may differ materially from those described. The company's operations and business prospects are always subject to risk and uncertainties. Important factors that may cause actual results to differ are and will be set forth in the company's periodic filings with the U.S. Securities and Exchange Commission. Contact: Lamperd Less Lethal, Inc.Barry Lamperd, President & CEO(519) 344-4445www.lllico.comor www.lamperdlesslethal.com 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LAMPERD LESS LETHAL INC. Date: February 7, 2016 By: /s/ Barry Lamperd Barry Lamperd President 3
